Judgment unanimously affirmed. Memorandum: Petitioners, inmates of Auburn Correctional Facility, appeal from the denial of their petition in an article 78 proceeding seeking to nullify that portion of a directive of the deputy superintendent of the facility which stated that no envelopes will be allowed to be furnished to inmates in packages or by visitors. We find no deprivation of petitioner’s rights arising by reason of the contested directive. A legitimate interest in fostering order and security in a penal institution justifies the imposition of certain restraints on inmate correspondence (Procunier v Martinez, 416 US 396, 413; Matter of Boehme v Smith, 51 AD2d 670). The directive is clearly within the powers of the deputy superintendent and is not inconsistent with the directive of the Commissioner of Correctional Services which provides that "an inmate may use stationery provided by the facility or personal stationery”. The directive now under consideration provides a reasonable safeguard against the shipping of contraband into the correctional facility. It contains no wholesale limitation upon the inmates’ rights to correspond, since envelopes are available for inmates’ use at the commissary, but simply serves, in the interests of security, to restrict the source of envelopes. As *1080such, we do not find this to be arbitrary, capricious or unreasonable. (Appeal from judgment of Cayuga Supreme Court — article 78.) Present: — Cardamone, J. P., Simons, Mahoney, Dillon and Goldman, JJ.